Title: To James Madison from Samuel Bayard, 20 January 1806
From: Bayard, Samuel
To: Madison, James


                    
                        Sir
                        New Brunswick (N.J.) 20 Jany. 1806
                    
                    The inclosed Memorial which I hav⟨e⟩ the honor to forward to you, has been sent to me by the Memorialist for the purpose of obtainin⟨g⟩ a settlement of his demand against the U.States.
                    The facts therein stated so far as my Knowlege extends are certainly correct. When Mr. Slade was first engaged to institute claims & appeals in the High Court of Admiralty & in the High Court of Appeals, by authority of the Government & in behalf of the Citizens of the U.States, I certainly did agree with Mr. Slade (with the approbation of Mr. Jay) that he should prosecute these claims & appeals in behalf of our Governt. & its citizens on the same terms—& that he should be paid in the same manner, as in causes which he conducted for individual claimants, or their special agents.
                    It having been represented to me, that in consiquence of the sums which in the progress of a suit the Proctor was oblig’d to disburse for stamps Counsel & Registrar’s fees &c it had become the invariable practice of private suitors, to pay, in each cause, the sum of one hundred pounds, to the proctor, in advance; I did therefore under the advice & direction of Mr. Jay, agree with the several Proctors to whom the prosecution of the American claims & appeals had been entrusted, that they should severally be paid in the manner stated in the memorial. But in consequence of my not receiving timely remittances from the U.States to meet this engagement, I well remember Mr Slades having often suggested the embarrassments he was under from this circumstance, & that on several occasions he had been compell’d to borrow from his friend[s] on interest those resources which were indispensible to the prosecution of the American appeals.
                    The present demand it seems is for what are term’d the extra costs of suit—Such as cannot legally be charged against an adverse party, but such as it is the unquestion’d right & the uniform practice of the Proctor to demand & receive from his clients. The British Govent consider’d as an adverse party could only be liable for the taxed costs. These have been paid with punctuality & to a large amount. Our governt. has thus had very considerable sums refunded that were advanc’d at an early Stage of this business, the eventual reimbursem⟨ent⟩ of which was long consider’d as extremely uncertain.
                    For these extra costs necessarily incident to the prosecution of the American claims & appeals the Proctors had no other security than the

honor & good faith of our Governt. On this they did rely & I always consider’d it as pledged to compensate them for their extra services & advances in behalf of the U.States, inasmuch as on no admitted principle or practice can they be charg’d against the private Captors or the British Governt.
                    Considering the present demand therfore as just, & one, which if rejected, might injuriously affect the character of our Governt. with a class of gentlemen, who from their peculiar Station & connections, have it greatly in their power to advance or to embarrass the interest of many of our fellow citizens, I cannot forbear cherishing a hope that it will receive the sanction of the President of the U. States & be honorably discharg’d.
                    Peculiar domestic circumstances rendering it highly inconvenient for me to leave home at this time, His Honor, Judge Paterson has been so obliging as to promise me that he will confer with you on this Subject on my behalf. Should my personal attendance at the seat of Governt. however be deem’d necessary for the purpose of making any further explanations respecting the present claim, any intimation to this effect I shall chearfully obey as soon as the circumstances of my family will admit. I have the honor to remain with the highest respect & esteem Sir Your most obedt. & most hble. servt.
                    
                        Samuel Bayard
                    
                